ORDER

PER CURIAM.
Helen Tasker (Defendant) appeals from a judgment entered upon a jury verdict finding her guilty of one count of the Class D felony of knowingly burning, in violation of § 569.055 RSMo 1994, and one count of the Class C misdemeanor of attempted stealing under $750, in violation of § 564.011 RSMo 1994. She was sentenced to terms of three years’ imprisonment and fifteen days’ confinement, respectively, to be served concurrently. On appeal, Defendant (1) claims the trial court erred in admitting hearsay testimony as to statements allegedly made by her male co-conspirator, (2) disputes the sufficiency of evidence, and (3) seeks plain error review of allegedly improper comments made by the prosecutor during closing argument. We have reviewed the briefs of the parties, the legal file and transcript. No error of law appears, and an extended opinion would serve no jurisprudential purpose. We have, however, prepared an accompa*661nying memorandum for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).